SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1258
KA 11-01646
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIE T.J., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Erie County Court (Sheila A.
DiTullio, J.), rendered June 20, 2011. The adjudication revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from an adjudication revoking the
term of probation previously imposed upon his conviction of robbery in
the second degree (Penal Law § 160.10 [1]) and sentencing him to a
term of imprisonment. Defendant contends that County Court erred in
resentencing him in the absence of an updated presentence report.
Defendant waived that contention, however, inasmuch as he explicitly
waived the preparation of an updated report (see People v Servey, 96
AD3d 1428, 1428-1429, lv denied 19 NY3d 1001; People v Motzer, 96 AD3d
1635, 1636).




Entered:   December 21, 2012                       Frances E. Cafarell
                                                   Clerk of the Court